Case: 15-10427      Document: 00513307787         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10427
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CIPRIANO VALENCIA-MANRIQUEZ, also known as Cipriano Valencia
Martinez, also known as Cipriano Valencia Marquez, also known as Cipriano
Marquez, also known as Cipriano Manriques Valencia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-423-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Cipriano Valencia-
Manriquez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Valencia-Manriquez has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10427    Document: 00513307787     Page: 2   Date Filed: 12/15/2015


                                 No. 15-10427

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2